U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12B-25 NOTIFICATION OF LATE FILING SEC File Number 000-53723 þForm10-K¨Form 20-F¨Form 11-K¨Form 10-Q¨Form 10-D¨Form N-SAR¨Form N-CSR For Period Ending: March 31, 2011 PART I: REGISTRANT INFORMATION Full Name of Registrant: Novo Energies Corporation Address of Principal Executive Office: EuropaPlace d'Armes,750 Côte de Place d'Armes Suite 64, Montréal Qc H2Y 2X8 Canada (514) 840-3697 PART II: RULES 12B-25(B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N- SAR of Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III: NARRATIVE The Registrant has not completed its Annual Report on Form 10-K for the period ended March 31, 2011, due to administrative delays. PART IV: OTHER INFORMATION (1) Name and telephone number of person(s) to contact in regard to this notification Antonio Treminio: (514) 840-3697 (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] YES [ ] NO (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] YES [X] NO If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Novo Energies Corporationhas caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Novo Energies Corporation Dated: June 28, 2011 By: /s/Antonio Treminio Antonio Treminio Chief Executive Officer
